Citation Nr: 0105993	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-14 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO). 

Based on review of the veteran's testimony before the RO, it 
appears that he may wish either to raise additional issues or 
to reopen claims previously denied by the RO or the Board.  
Based on a review of his recent statements, it is unclear 
which issues his wishes to either raise or reopen, if any.  
In October 2000, the veteran withdrew all pending appeals 
with the exception of the issue before the Board at this 
time.  Consequently, it appears that no other issue is before 
the VA at this time.


FINDINGS OF FACT

1.  In April 1995, the Board denied the claim of entitlement 
to service connection for an acquired psychiatric disability.

2.  The additional evidence obtained since the Board's April 
1995 determination is either cumulative or redundant and, by 
itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to adjudicate fairly the claim of entitlement to 
service connection for an acquired psychiatric disability.






CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for an acquired psychiatric disability has not 
been submitted.  Accordingly, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records included a July 1969 report of 
medical history, in which the veteran checked "yes" for 
"nervous trouble of any sort."  The report of his 
examination for entry into service marked his psychiatric 
condition as normal.  In October 1970, the veteran was 
referred to the mental hygiene clinic for a psychiatric 
problem.  In November 1970, he was seen with complaints of 
marital problems over a period of three years with headaches, 
fever, bilateral flank pain, nausea and vomiting over a 
period of three days.  The examiner's impression indicated a 
situational reaction.  The examiner reported that the 
physical symptoms were probably due to the situational 
reaction.  When the veteran was examined in December 1971 for 
separation from service, his psychiatric condition was 
reported as normal.  On VA examination in December 1976, his 
psychiatric condition was also listed as normal.

In May 1990, the veteran contended that he had a nervous 
condition that developed while he was on active duty.  He 
asserted that the nervous condition had increased in severity 
to the extent that he felt extremely depressed, and had 
suicidal thoughts.  In a December 1990 substantive appeal, 
the veteran wrote that a severe nervous condition had its 
onset in service and was brought on by a number of personal 
problems.  He reported that the nervous condition resulted in 
a skin condition, including psoriasis.  In July 1992, he 
wrote that he had a psychotic condition that was the direct 
result of his psoriasis condition.

In a VA psychiatric evaluation in March 1992, the veteran 
reported having pain in his low back for many years with 
increasing difficulty with psoriasis in recent years.  The 
veteran reported that he had become unable to do much because 
of psoriatic arthritis and that he had become quite 
depressed.  He reported feeling severely depressed at times 
and having trouble sleeping.  The examiner observed relevant, 
coherent speech and logical, goal-directed thinking.  The 
veteran's mood was euthymic.  The psychiatric examiner's 
impression was major depression, single episode.  On VA 
examination of the veteran's skin in March 1992, the examiner 
noted that the veteran did a lot of scratching and appeared 
to be quite anxious.

In April 1995, the Board noted that the veteran was treated 
in service for a situational reaction to personal problems, 
but that a chronic psychiatric disorder was not diagnosed in 
service.  Examinations in 1971 and 1976 were noted to reveal 
no psychiatric problems.  Although the veteran was seen 
frequently for physical problems in 1990, the Board stated 
that there was no medical evidence of further psychiatric 
symptoms until 1992, when anxiety and an episode of 
depression were noted following limitation of the veteran's 
activities due to psoriatic arthritis.  No chronic 
psychiatric disability was identified during service.  The 
Board found that there was no objective evidence in support 
of the existence of a chronic anxiety or depression condition 
linking the veteran's symptoms in 1970 and his symptoms in 
1992.  Therefore, service connection was found not to be 
warranted for an acquired psychiatric disability.  

The veteran petitioned to reopen this claim in February 1999.  
Additional medical records were submitted by the veteran 
indicating treatment for a psychiatric condition many years 
following his service.  The veteran has also submitted copies 
of previously submitted records, including a copy of a 
previously submitted service medical record (dated December 
1971) which notes a psychiatric disability that existed prior 
to service ("EPTS"). 

The veteran and his spouse testified before a hearing officer 
at the RO in November 1999.  At this time, the veteran 
appears to contend that his psychiatric disability began 
during his active service.  He noted nervousness during 
service.  The veteran's spouse noted his difficulties with 
pain.

Analysis

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2000) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision 
makers which bears directly and substantially 
upon the specific matter under consideration, 
which is neither cumulative nor redundant, 
and which by itself or in connection with 
evidence previously assembled is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The U.S. Court of Appeals for Veterans Claims (Court), in 
Elkins v. West, 12 Vet. App. 209 (1999), announced a post-
Hodge three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  This only becomes a matter for 
consideration, however, if the claimant first meets the 
requirement of submitting new and material evidence to reopen 
a claim.  

The Board notes that recently enacted legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  To that extent, the second part of 
the Elkins three part analysis no longer is controlling in 
pending claims. 

The Veterans Claims Assistance Act of 2000 specifically 
provides that nothing in the section concerning the duty to 
assist requires the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in section 5308 of title 38, United 
States Code. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3, 114 Stat. 2096, ____ (2000) (to be codified 
at 38 U.S.C.A. § 5103A).  Since it is clear as a matter of 
law that the new legislation does not invoke any duty to 
assist requirements prior to a reopening of a previously 
denied claim, the Board may proceed to address the question 
of whether new and material evidence has been submitted 
without prejudice to the claimant.  See Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).

The new law also provides that:

Upon receipt of a complete or substantially 
complete application, the Secretary shall 
notify the claimant and the claimant's 
representative, if any, of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that is 
necessary to substantiate the claim.  As part 
of that notice, the Secretary shall indicate 
which portion of the information and 
evidence, if any, is to be provided by the 
claimant and which portion, if any, the 
Secretary, in accordance with section 5103A 
of this title and any other applicable 
provisions of law, will attempt to obtain on 
behalf of the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5102).  

With respect to this provision, the Board first notes that 
the duty to assist provisions of the new law expressly 
provide that they do not require the Secretary to reopen the 
claim.  Further, under the controlling case law, if the claim 
is not reopened, the Board is without jurisdiction over the 
case.  Barnett, supra.  Nothing in the new legislation 
purports to provide jurisdiction to the Board over a claim to 
reopen with regard to a review based on the notice 
provisions.  As the Board lacks jurisdiction over a claim 
that has not been reopened, the Board concludes that it has 
no jurisdiction to consider whether there has been compliance 
with the new notice provisions, much less to remand this 
matter to have the RO consider the notice provisions of the 
new law.  

In the alternative, assuming the Board has jurisdiction to 
review the question of notice in light new legislation, the 
Board finds that the RO discharged this duty.  In its rating 
determination, the RO informed the veteran that the 
additional evidence submitted to support the application was 
not new.  The RO explained that the current medical reports 
only showed current diagnosis but failed to show the etiology 
of the current disability was related to service.  The RO has 
also indicated the reasons for its decision and the basis for 
the conclusion that the evidence submitted is not new and 
material.  This clearly was notice of the type of evidence 
needed to reopen the claim and what that evidence must 
address.  At the hearing on appeal, the hearing officer 
explored whether there were records available concerning the 
treatment shortly after service. 

As explained above, the RO had no obligation under the law to 
take further action in the absence of a reopened claim under 
the duty to assist, so there was no division of 
responsibilities.  Accordingly, even assuming the new notice 
provisions applied, the RO complied with them and it is not 
prejudicial for the Board to proceed. 

Even if the veteran has a psychiatric disability at this 
time, such a disability would still need to be shown as 
associated with the veteran's active service.  In this case, 
the veteran himself has supplied no new competent medical 
evidence to support the theory that his current psychiatric 
disability is related to service.  While he has noted 
treatment for a psychiatric disorder, he has never indicated 
that any of these health care providers has associated this 
disability with his active service.  The treatment records 
obtained by the RO fail to show that any physician has linked 
the current psychiatric disorder with his period of active 
service many years ago.

Under Justus, the veteran's contentions are presumed to be 
true for the purposes of determining whether new and material 
evidence has been submitted.  The Court has made clear, 
however, that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
by specialized medical knowledge, skill, expertise, training 
or education.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).  As the Court has 
stated, "[l]ay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and cannot be considered by the Board."  Hyder v. 
Derwinski, 1 Vet. App. 221, 222 (1991).

Unless the veteran provides new and material evidence to 
reopen a claim, the Board is bound by expressed statutory 
mandate not to consider the merits of the case.  Barnett, 83 
F.3d at 1384.  In Barnett, the United States Court of Appeals 
for the Federal Circuit concluded that 38 U.S.C.A. § 7104 
does not merely "empower" but "requires" the Board to 
first determine whether new and material evidence has been 
presented prior to an adjudication in the merits of the 
claim.  Thus, unless, and until, the veteran provides 
competent medical evidence that would provide a basis to 
reopen this claim, the Board may not unilaterally adjudicate 
the merits of a claim decided years ago.  Accordingly, the 
application to reopen the previously denied claim of 
entitlement to service connection is denied.  


ORDER


As new and material evidence has been received, the 
application to reopen the claim of service connection for an 
acquired psychiatric disability disorder remains denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

